Citation Nr: 0127698	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  99-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from July 1969 to February 
1971.  He died in January 1989; the appellant is his widow.  

In a March 1994 rating decision, the RO denied the 
appellant's original claim of service connection for the 
cause of the veteran's death.  The appellant was notified of 
the determination in May 1994, but she did not enter a timely 
appeal.  

In 1998, the appellant submitted an application to reopen the 
claim of service connection for the cause of the veteran's 
death.  

The case then came to the Board of Veterans' Appeals (Board) 
of appeal from an October 1998 decision by the RO.  

In July 2000, the Board remanded the case to determine 
whether new and material evidence had been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death to the RO.  

Since the unappealed March 1994 RO rating decision, denying 
service connection for the cause of the veteran's death, VA 
law and regulations have been amended to provide for service 
connection for various conditions based on exposure to Agent 
Orange that are independent of the previously denied claim.  

Under the circumstances, the Board will consider the claim of 
service connection for the cause of the veteran's death on 
the merits, as did the RO.  Spencer v. Brown, 4 Vet. App. 283 
(1993).  



FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

2.  The veteran served in the Republic of Vietnam from March 
1970 to February 1971.  

3.  The veteran died in January 1989 due to metastatic 
carcinoma of the stomach.  

4.  The metastatic carcinoma of the stomach is not shown to 
have been present during the veteran's period of active 
service or for many years thereafter.  

5.  No competent has been submitted to show that the 
veteran's metastatic carcinoma of the stomach was causally 
related to an incident in service, including any exposure to 
Agent Orange.  

6.  The veteran's death is not shown to have been caused or 
materially hasten by a service-connected disability.  



CONCLUSIONS OF LAW

1.  The veteran's metastatic carcinoma of the stomach was not 
due to disease or injury that was incurred in or aggravated 
by active service; nor may it be presumed to have been 
incurred in service or to be due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  A service-connected disability did not cause or 
substantially or materially contribute in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.  Factual Background

The veteran had active service from July 1969 to February 
1971.  

A copy of a DD Form 214 shows that the veteran served in the 
Republic of Vietnam from March 1970 to February 1971.  It 
does not indicate that he had engaged in combat with the 
enemy.  

A careful review of the service medical records shows that 
the veteran was not treated for gastrointestinal problems or 
complaints or findings referable to a malignant tumor.  A 
gastrointestinal condition was not found at the time of his 
medical examination in February 1971 for separation from 
service.  

The post-service medical records consist of VA, Armed Forces 
Institute of Pathology, and private medical reports showing 
the veteran was treated and evaluated for medical problems 
beginning in the 1980's.  The medical reports do not 
demonstrate the presence of any disability prior to the 
1980's.  The more salient medical reports are discussed 
hereinbelow.  

A VA medical summary shows that the veteran was hospitalized 
in November 1985 with a history of dysphagia of 2 months 
duration with some weight loss, and difficulty with solid 
food, more than liquid.  He underwent esophagoscopy with 
biopsy.  The diagnosis was that of rule out carcinoma of the 
esophagus.  

The reports of VA biopsies in November and December 1985 
revealed squamous cell carcinoma of the esophagus and lymph 
node containing metastatic adenocarcinoma, respectively.  A 
follow-up biopsy revealed adenocarcinoma at the 
gastroesophageal junction as noted on a summary of the 
veteran's VA hospitalization from December 1985 to January 
1986.  The diagnosis on the report of this summary was that 
of adenocarcinoma of the stomach and gastroesophageal 
junction.  

A report from the Armed Forces Institute of Pathology in 
March 1986 noted that the veteran's case was reviewed.  It 
was noted that a biopsy of his esophagus revealed the 
presence of invasive carcinoma.  

A private medical report dated in April 1987 noted that the 
veteran was status post resection of an adenocarcinoma of the 
gastroesophageal junction in December 1985.  It was reported 
that he had regional involvement of the lymph nodes at the 
time of that surgery and underwent chemotherapy after the 
surgery.  It was noted that he had erosive gastritis with an 
ulcer in his stomach that was being treated.  

The death certificate showed that the veteran died in January 
1989 due to metastatic carcinoma of the stomach.  The veteran 
was noted to have been dead on arrival at a private medical 
facility; an autopsy was not conducted.  

A document from the United States District Court, Eastern 
District of New York, dated in May 1989 reveals that the 
appellant had been awarded a payment under the Agent Orange 
payment program.  


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a claimant in the development of a claim.  

Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the appellant's claim of service 
connection for the cause of the veteran's death.  

The appellant and her representative have been provided with 
a Statement of the Case that discussed the pertinent evidence 
and the law and regulations that related to the claim and 
that essentially notified them of the evidence needed to 
prevail on her claim.  

In a statement dated in June 1989, the appellant requested 
that her case be sent to the Board for consideration.  In 
July 2000, the Board remanded the case to the RO with 
instructions to the RO to advise the appellant of the 
evidence needed to substantiate her claim.  

In a letter dated in September 2000, the RO requested that 
the appellant submit evidence that supported her claim that 
the veteran's terminal illness was due to exposure to Agent 
Orange in service.  

The appellant then submitted medical evidence that was 
considered by the RO, and her representative was given the 
opportunity to submit additional argument.  Under the 
circumstances, the Board finds that the appellant has been 
provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time.  

Thus, a remand of the case to the RO for the purpose of 
providing additional assistance to the appellant in the 
development of her claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument would serve not useful purpose.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Hence, no further assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the 
claim.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2001) and 38 C.F.R. § 3.307(a)(6) 
(2001) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption of 38 C.F.R. § 3.307(d) (2001) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); soft-
tissue sarcoma, and type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes).  38 C.F.R. 
§ 3.309(e) (2001).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, PCT, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within one year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval or air service.  38 U.S.C.A. §§ 1113, 1116 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.307(a)(6)(ii).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

The evidence shows that the veteran died of adenocarcinoma of 
the stomach with metastasis.  The evidence also indicates 
that the veteran was found to have carcinoma of the esophagus 
and lymph nodes in that a report of the Armed Forces 
Institute of Pathology dated in March 1986 shows that a 
biopsy of his esophagus revealed invasive carcinoma..  

However, neither of these cancers is listed under 38 C.F.R. 
§ 3.309(e) as cancers that might be service connected on a 
presumptive basis.  Hence, the results would be the same, 
that is service connection may not be granted on a 
presumptive basis under that regulation for any of those 
cancers, whether his cancer originated in the esophagus 
rather than the stomach.  

The term "soft-tissue sarcoma" in 38 C.F.R. § 3.309(e) 
includes adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  Since the veteran's cancers are not listed 
in that group, they are not considered soft-tissue sarcomas 
for the purpose of that regulation.  Note 1 following 
38 C.F.R. § 3.309(e).  

Since the evidence does not show that the veteran had a 
disease that may be service connected as due to exposure to 
Agent Orange on a presumptive basis, he is not presumed to 
have had Agent Orange exposure while in service.  38 C.F.R. 
§ 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that his metastatic 
carcinoma of the stomach was present in service or that it is 
related to an incident of service.  The service medical 
records do not show the presence of any malignant tumor, and 
the post-service medical records do not show the presence of 
such tumors until the 1980's, many years after his separation 
from service.  No competent evidence linking the veteran's 
cancers to an incident of service has been presented to 
support the appellant's claim.  

In the Substantive Appeal, the appellant reported that the 
veteran had told her son that he had been exposed to Agent 
Orange in service and she now asserts that the cause of his 
death was due to this reported exposure, but these lay 
statements are not sufficient to support a claim for service 
connection of a disability based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, it is 
not necessary to establish the extent of any Agent orange 
exposure in this case.  

The document from the United States District Court, Eastern 
District of New York, dated in May 1989 establishes that the 
appellant had been received a monetary award under the Agent 
Orange payment program, but this evidence alone cannot serve 
to establish that the veteran was exposed to Agent Orange 
while in service.  

After consideration of all the evidence, the Board finds that 
the veteran's death was due to metastatic carcinoma of the 
stomach or esophagus that was not present in service or for 
many years thereafter.  Nor has competent evidence been 
presented to link the metastatic carcinoma to an incident of 
service, including any exposure to Agent Orange.  Hence, 
service connection for the cause of the veteran's death is 
denied.  

The preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

